
	

114 HR 3663 IH: To prevent certain discriminatory taxation of natural gas pipeline property.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3663
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Flores (for himself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent certain discriminatory taxation of natural gas pipeline property.
	
	
		1.Limitation on discriminatory taxation of natural gas pipeline property
 (a)DefinitionsFor purposes of section: (1)AssessmentThe term assessment means valuation for a property tax levied by a taxing authority.
 (2)Assessment jurisdictionThe term assessment jurisdiction means a geographical area used in determining the assessed value of property for ad valorem taxation.
 (3)Commercial and industrial propertyThe term commercial and industrial property means property (excluding natural gas pipeline property, public utility property, and land used primarily for agricultural purposes or timber growth) devoted to commercial or industrial use and subject to a property tax levy.
 (4)Natural gas pipeline propertyThe term natural gas pipeline property means all property, real, personal, and intangible, used by a natural gas pipeline providing transportation or storage of natural gas, subject to the jurisdiction of the Federal Energy Regulatory Commission.
 (5)Public utility propertyThe term public utility property means property (excluding natural gas pipeline property) that is devoted to public service and is owned or used by any entity that performs a public service and is regulated by any governmental agency.
 (b)Discriminatory ActsThe acts specified in this subsection unreasonably burden and discriminate against interstate commerce. A State, subdivision of a State, authority acting for a State or subdivision of a State, or any other taxing authority (including a taxing jurisdiction and a taxing district) may not do any of the following such acts:
 (1)Assess natural gas pipeline property at a value that has a higher ratio to the true market value of the natural gas pipeline property than the ratio that the assessed value of other commercial and industrial property in the same assessment jurisdiction has to the true market value of the other commercial and industrial property.
 (2)Levy or collect a tax on an assessment that may not be made under paragraph (1). (3)Levy or collect an ad valorem property tax on natural gas pipeline property at a tax rate that exceeds the tax rate applicable to commercial and industrial property in the same assessment jurisdiction.
 (4)Impose any other tax that discriminates against a natural gas pipeline providing transportation subject to the jurisdiction of the Federal Energy Regulatory Commission.
				2.Jurisdiction of courts; relief
 (a)Grant of JurisdictionNotwithstanding section 1341 of title 28, United States Code, and without regard to the amount in controversy or citizenship of the parties, the district courts of the United States shall have jurisdiction, concurrent with other jurisdiction of the courts of the United States, of States, and of all other taxing authorities and taxing jurisdictions, to prevent a violation of section 1.
 (b)ReliefExcept as otherwise provided in this subsection, relief may be granted under this Act only if the ratio of assessed value to true market value of natural gas pipeline property exceeds by at least 5 percent the ratio of assessed value to true market value of other commercial and industrial property in the same assessment jurisdiction. If the ratio of the assessed value of other commercial and industrial property in the assessment jurisdiction to the true market value of all other commercial and industrial property cannot be determined to the satisfaction of the court through the random-sampling method known as a sales assessment ratio study (to be carried out under statistical principles applicable to such a study), each of the following shall be a violation of section 1 for which relief under this Act may be granted:
 (1)An assessment of the natural gas pipeline property at a value that has a higher ratio of assessed value to the true market value of the natural gas pipeline property than the ratio of the assessed value of all other property (excluding public utility property) subject to a property tax levy in the assessment jurisdiction has to the true market value of all other property (excluding public utility property).
 (2)The collection of an ad valorem property tax on the natural gas pipeline property at a tax rate that exceeds the tax rate applicable to all other taxable property (excluding public utility property) in the taxing jurisdiction.
				
